Title: From Benjamin Franklin to Joseph Galloway, 14 April 1767
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir
London, April 14. 1767
I have before me your Favours of Jan. 11. and 14. Feb. 20. and 21.
I am glad the House thought fit to attempt a Circuit Bill. It has long been a great Hardship to the remote Counties, that they were forc’d to come to Philadelphia for Justice. Obliging the Judges to go the Circuit regularly is so reasonable a Measure, that it must in time force itself thro’ all Obstacles. I imagine however that you may find it right upon the whole to increase their Salaries, not only as it would be reasonable and just if they are upright Judges to reward greater Labour with greater Wages, but as it would be prudent if you think them capable of being warp’d by their Commissions towards the Proprietary Side in Causes relating to that Interest, the possibility of which seems your principal Objection. They receive from the Proprietors the Honour and the Power to be held during Proprietary Pleasure: From you they should therefore receive a Salary equal in Influence upon their Minds, to be held during your Pleasure. For where the Beam is moveable, it is only by equal Weights in opposite Scales that it can possibly be kept even.
The Messages are not yet come to hand.
The Straitening of the Road to Lancaster, if it considerably shortens the Journey, will be a good Work. A Bridge at the Ford over Skuylkill, and another over Conestogoe Creek, would also facilitate the Communication between the Back Counties and the City, and prevent in some degree the Deviation of the Trade.

It would have been very well if you could have got a Bill to discharge the Publick Debts, it being, as you observe, disreputable to the Province that they should remain so long unsatisfy’d. But the Postponing the Period of Sinking Paper Money is so odious to the Board of Trade here, that I think it would be better to strike a new Sum for the purpose; and, as you cannot yet make it a legal Tender, to give an Interest on it till the Time of Payment. There are Inconveniencies in that Method; but if we do not obtain the Repeal of the Restraining Act this Session, (which I still hope we may) it is better to do so than to suffer the Effects of a Depreciation, which I should apprehend would be the Case of Bills redeemable in Time, and not a legal Tender. And, if I am rightly inform’d of the Nature of the new Maryland Bills, they must, I should think, depreciate in proportion to the Discount on the Time. Indeed had the Method you propos’d been taken, Interest might not have been necessary to support the Bills not a legal Tender, as they could not be distinguished from others; but I doubt, for the reason first above given, we could not have defended the Act here, so as to secure it from a Repeal. The Report of the Board of Trade, with two Papers of mine on the Subject, that I sent you by the late Packets, will inform you more fully in what Light Paper Money has been seen here, and what Difficulties we have to surmount. Lord Clare begins to come over a little towards favouring the legal Tender. The rest of the Board are still strong against it. The Merchants Answer to the Report, and my Remarks upon it, are neither of them yet given in, unless within this day or two: We shall see whether they will have any Effect. The Clamour has been, by Grenville’s Party, with much Art and Industry, rais’d so high against America in general, that our Friends thought it not prudent to push the Matter earlier than should be necessary to have a Chance of getting it through in this Session. I have written several Papers to abate a little if possible the Animosity stirr’d up against us, and flatter my self they may be attended with some Success. I have taken that Method to answer all the groundless Charges, and state aright all the mistaken Facts that I heard urged in the Debates at the House of Lords, tho’ I durst not mention those Debates. I send you some of them. They have been reprinted here in several of the Newspapers. I send you also an excellent Paper on Potash, of Dr. Lewis’s, that may be proper for Publication with you; and another on Stoves, both from the Society of Arts.
The Situation of the Ministry here has been such for some time past, that it has not been thought adviseable to revive our Petitions. The Lord President of the Council being in a bad state of Health, with a Complication of Distempers that make Business irksome to him. Lord Chatham almost totally disabled by perpetual Gout, and for some time past with Fevers. The other great Officers not in perfect Harmony with each other; the Ministry losing some Points in Parliament, and oppos’d by some of the King’s Servants in others: More Changes talk’d of and daily expected: The Current strong against America in general, which our Friends in the Ministry are oblig’d a little to give way to: All concur to persuade a little farther Delay. I send you a View of the Changes on a Broad sheet. Surely we shall at last obtain a more permanent Ministry.
They have pledg’d themselves to Parliament for some Revenue to be rais’d from America: I have not yet learnt on what Articles, except that one is to be a Duty of 6 pence per Bushel on all Salt imported, allowing a proportionable Drawback on Fish, Pork, and other Salt Provisions exported. We shall oppose this, as it will be a Tax on one of the Necessaries of Life, and tho’ not at first very heavy may hereafter be made much more so. Here I think the Duty is 3s. 6d. per Bushel. I believe one may easily show, that there must be so great an Addition to the Number of Officers for executing the act effectually, that the net Proceeds will be a Trifle, not equivalent to the Obstruction given to Trade, and the ill Effects that must attend the Disgust it must occasion. But after all, I doubt People in Government here will never be satisfied without some Revenue from America, nor America ever satisfy’d with their imposing it; so that Disputes will, from this Circumstance besides others, be perpetually arising, till there is a consolidating Union of the whole.
Please to present my Duty to the Assembly, and Respects to the Committee. I am, Dear Sir, Your most obedient humble Servant
B Franklin
P.S. I just now learn that Lord Clare is willing to agree to allow the legal Tender, provided the Bills are issued on Land Security, and the Sum limited.
I hear also that a Tonnage is intended to be laid on Vessels in America.

Joseph Galloway, Esqr. Speaker
